Citation Nr: 1137972	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-30 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative total right knee replacement for degenerative arthritis, with evidence of fibrous ankylosis, evaluated as 30 percent disabling  prior to February 19, 2010.

2.  Entitlement to an increased evaluation for postoperative total right knee replacement for degenerative arthritis, with evidence of fibrous ankylosis, evaluated as 60 percent disabling since February 19, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted a 30 percent evaluation for the Veteran's total right knee replacement, effective October 1, 2005, following the previous assignment of a total schedular rating due to the implant of the prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

During the current appeal, and specifically by an April 2006 rating action, the RO granted a separate noncompensable evaluation for right knee surgical scars.  The Veteran filed a timely notice of disagreement (NOD) in May 2006, but later withdrew the NOD in August 2006.  Thus, this issue is not in appellate status.

Also, by an April 2010 rating action, the RO awarded an increased evaluation for the Veteran's service-connected right knee disability of 60 percent, effective February 19, 2010.  The Veteran has not asserted that he is satisfied with this grant.  Thus, the increased rating claim regarding the Veteran's service-connected right knee disability remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran requested a Board hearing on his October 2007 Form 9, but later withdrew this request in January 2008.  Accordingly, the Board may proceed to adjudicate his appeal.  


FINDINGS OF FACT

1.  The Veteran's service-connected knee disability required total right knee replacement surgery in May 2004, with plastic surgery in June 2004. 

2.  Prior to February 19, 2010, the service-connected total right knee replacement was manifested by full extension to 0 degrees, flexion to 55 degrees at worst, mild atrophy of the right calf muscle, complaints of pain, an inability to ambulate more than one block, and the need to use either a cane or crutches; there was no evidence of instability or ankylosis. 

3.  Since February 19, 2010, the service-connected total right knee replacement has  been manifested by full extension to 0 degrees, flexion to 55 degrees at worst due to fibrous ankylosis, mild atrophy of the right calf muscle, intermittent complaints of pain, the inability to ambulate more than 15-20 steps, the need to use a cane, but no evidence of instability; this symptomatology does not more closely resemble that of an amputation of a lower extremity at the upper third of the thigh.  


CONCLUSIONS OF LAW

1.  Prior to February 19, 2010, the criteria for a disability evaluation in excess of 30 percent for the service-connected postoperative total right knee replacement for degenerative arthritis, with evidence of fibrous ankylosis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Codes (DCs) 5055, 5256, 5261, 5262 (2011).  

2.  Since February 19, 2010, the criteria for a disability evaluation in excess of 60 percent for the service-connected postoperative total right knee replacement for degenerative arthritis, with evidence of fibrous ankylosis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.25, 4.68, 4.71a, Diagnostic Codes (DCs) 5055, 5256, 5261, 5262 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a dated in January 2006 apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in his right knee disability may be shown by doctor statements, physical and clinical evaluation results, X-rays, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  Also, a letter dated in March 2006 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that both letters were furnished to the Veteran after the RO's initial adjudication of his appeal.  This timing defect was cured, however, by the RO's subsequent readjudications of the Veteran's appeal and issuance of a statement of the case and multiple supplemental statements of the case (SSOCs), most recently in December 2010.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  Specifically, the RO obtained the Veteran's post-service medical records.  Also, in October 2010, the RO requested copies of medical records from the Social Security Administration (SSA).  In November 2010, the RO was informed by SSA that the records were unavailable and had been destroyed.  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file.  Indeed, the Veteran has not contended otherwise.  

Additionally, pertinent VA examinations with respect to the issue on appeal were obtained in February 2006, February 2010, and October 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

There is simply no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case.  Thus, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R.
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

Here, the RO granted service connection for postoperative synovectomy of the right knee in May 1970.  The RO assigned a 10 percent evaluation.  Subsequently, in November 2004, the RO granted entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 from May 21, 2004 to July 31, 2004 and then a total schedular evaluation, pursuant to DC 5055, effective from August 1, 2004.  

In the currently appealed September 2005 rating action, the RO assigned a 30 percent evaluation for postoperative right knee total replacement with plastic repair for degenerative arthritis, effective October 1, 2005.  In April 2010, the RO increased the evaluation to 60 percent, effective February 19, 2010.

The Veteran seeks entitlement to a disability rating in excess of 30 percent for his service-connected right knee disability, which is rated under DC 5055 for prosthetic replacement of the knee joint.  

A 100 percent disability rating is assigned for 1 year following implantation of prosthesis.  Subsequent to this the minimum assignable rating is 30 percent.  A 60 percent rating is to be assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion are to be rated by analogy to DCs 5256, 5261, 5262, with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, DC 5055.  [Normal range of motion of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71 , Plate II.]  

According to the relevant evidence in the present case, a February 2006 VA examination report shows that the Veteran reported complaints of daily stabbing pain.  He could not bend his knee well.  He was not able to walk for more than half a block.  He used a cane to ambulate at home, and crutches for longer distances.  He was able to regularly climb four flights of stairs (up and down) at home.  Physical examination revealed tenderness in the medial posterior aspect.  There was no swelling or instability.  The quadriceps and calf muscles showed atrophy; strength in the quadriceps and calf muscles was 4/5.  Extension was to 0 degrees, and flexion was to 60 degrees.  There were no functional limitations with repetitions.  

In November 2007, the Veteran returned to the VA for routine follow up.  There was no effusion or vascular impairment.  Extension was to 85 degrees.  There was no laxity or subluxation.  Patellar tracking was excellent.  X-rays showed no evidence of loosening.  An MRI showed osteopenia.  The clinician noted that the Veteran was "doing well."

A December 2008 MRI showed no significant changes, although soft tissue swelling was noted medially and periosteal thickening was present along the distal medial femoral shaft.  

At a February 2010 VA examination, the Veteran reported that his main problem was a lack of complete extension and a tendency to stumble if he attempted to walk fast.  He denied having any pain, subluxation, or instability.  Physical examination showed that the Veteran's gait and station were within normal limits.  He was able to stand on toes and heels without difficulty.  The examiner noted that no assistive devices were in place.  Deep knee bends were 50 percent of normal because of limitation of motion.  Extension was to 0 degrees.  Flexion was to 55 degrees due to a fibrous ankylosis.  The collateral and cruciate ligaments were intact.  There was 1/4 quadriceps atrophy, and strength was 4/5.  There was no evidence of residual Murphy sign.  There was capsular thickening present without any joint effusion.  There was no functional impairment after repetitions, and no neurological findings.  

In October 2010, the most recent VA examination was conducted.  The Veteran reported that he had been using a cane ever since his total knee replacement, that he could only walk 15-20 steps, and that his knee was worse in the cold and with weight bearing (but got better with rest and warmth).  He reported taking pain medications.  Physical examination showed that he ambulated with lack of mobility in the right knee.  He used a cane and leaned to the right side.  There was loss of normal heel strike and toe off.  Atrophy of the quadriceps was noted, but strength was 5/5.  There was no tenderness to palpation along the medial or lateral joint lines.  Flexion was to 75 degrees with mechanical rigidity; there was full extension.  There was no evidence of any instability.  The examiner noted that the knee was "completely pain-free."  There was no functional impairment with repetitions.  There were no neurologic findings.  

According to this evidentiary posture, prior to February 19, 2010, the Veteran's right knee had full extension to 0 degrees and flexion to 55 degrees at worst.  He reported complaints of constant pain with movement and walking.  During the February 2006 examination, he used assistance devices to ambulate.  However, the evidence does not show that the Veteran's symptoms were "severe" so as to warrant the assignment of a 60 percent disability rating during this time period.  There is no medical evidence of pain on motion.  The February 2006 examination report contains no findings of altered gait.  Notably, the Veteran denied using any assistive devices during a July 2005 VA examination.  The right knee did not manifest effusion, edema, instability in the ligaments, or subluxation.  

Such negative findings do not reflect chronic residuals of such severity as to warrant a 60 percent rating pursuant to DC 5055, or even an intermediate evaluation under an applicable diagnostic code.  Indeed, there are no clinical findings that the Veteran's right knee was ankylosed during this time period.  Moreover, while flexion was limited to 60 degrees at worst, he had full extension.  There is no evidence in the record that supports a higher rating by analogy to ankylosis.  See 38 C.F.R. § 4.71a, DC 5256.  Nor is there any evidence of limitation of extension, thus warranting no more than a noncompensable rating under DC 5261.  

Pursuant to DC 5262, which rates impairment of the tibia and fibula, a 30 percent rating is assigned for malunion of the tibia and fibula, with marked knee or ankle disability; a 40 percent rating is assigned for nonunion of the tibia and fibula, with loose motion, requiring a brace.  The Veteran did not wear a brace on his right knee during this time period, the objective clinical evidence reveals that the ligaments in the knee were stable, and there is no evidence of loose motion.  Rather, the Veteran's flexion is limited to 60 degrees.  There is no evidence of impairment of the tibia and fibula so as to warrant a rating in excess of 30 percent under DC 5262.  
Based on this evidentiary posture, the Board concludes that the Veteran's right knee replacement is properly evaluated as 30 percent disabling under DC 5055 during this initial time period.  The current 30 percent rating prior to February 19, 2010 is appropriate, and there is no basis for a higher rating at this time.  

Since February 19, 2010, the Veteran's right knee disability has been rated as 60 percent disabling.  He cannot be assigned a higher rating under DC 5055, as the 100 percent rating under that code is specifically applicable only to the one year time period following the knee replacement surgery.

As for other potentially applicable diagnostic codes pertaining to knee disorders, none of them provide a rating higher than 60 percent.  Although it is theoretically possible that separate ratings could be assigned under different knee diagnostic codes that would then combine to a rating higher than 60 percent, such is not warranted here for the following reasons.  In determining whether the Veteran could be entitled to a higher combined rating utilizing different diagnostic codes, the Board must consider the amputation rule, which states that the combined rating for disabilities of an extremity shall not exceed the rating for amputation of the extremity at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  

The rating schedule establishes that, with regards to a lower extremity, an amputation at the middle or lower third of the thigh is assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5162.  Amputation of a leg with defective stump and thigh amputation recommended, or where not improvable by a prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, DCs 5163, 5164.  In other words, even if the Veteran's leg were amputated slightly above the knee, he still could not get a rating higher than 60 percent.  There is no point in discussing whether separate ratings could combine to give him a higher rating, because he simply cannot get a higher rating for his right knee disability.  As a matter of law, a schedular rating in excess of 60 percent is not warranted for the service-connected right total knee replacement since February 19, 2010.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Based on this evidentiary posture, the Board concludes that the Veteran's right knee replacement is properly evaluated as 60 percent disabling under DC 5055 during this second time period.  The current 60 percent rating since February 19, 2010 is appropriate, and there is no basis for a higher rating at this time.  

In reaching these decisions, the Board acknowledges that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  See Johnson  v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993). 

In evaluating the Veteran's claim, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 , 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).   The Veteran has intermittent complaints of pain, as well as limited motion.  This functional impairment, however, is considered by the disability ratings assigned above.  Generally, the degrees of disability specified by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

The Board is required to consider the effect of pain and weakness when rating a service connected disability.  38 C.F.R. §§ 4.40 , 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Sanchez-Benitez v. West, the Board discussed the veteran's disability and stated that the "nature of the original injury has been reviewed and the functional impairment that can be attributed to pain or weakness has been taken into account. 38 C.F.R. §§ 4.40 , 4.45."  The Court held that "this discussion by the Board, with direct citation to sections 4.40 and 4.45, satisfies any obligation of the BVA to consider these regulations while rating the appellant's" disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Of particular importance to the Board in this matter are the relatively negative objective evaluation findings shown during both portions of the appeal period.  Specifically, as previously discussed herein, effusion, edema, and instability of the Veteran's right knee have not been shown.  Thus, a higher rating for either portion of the appeal period is not warranted based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for an increased schedular rating for the Veteran's right knee disability for the entire appeal period.  There is no doubt to be resolved.  

Additionally, the Board has also considered whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such referral is necessary where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization for treatment of his service-connected right knee replacement.  There is no evidence of marked interference with employment solely due to the right knee disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Moreover, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) is present here.  However, none of the VA examination reports show that the Veteran is unemployable solely due to his right knee disability.  In fact, the July 2005 examiner found no effect of this disability on the Veteran's usual occupation, and the October 2010 examiner specifically noted that the Veteran is capable of doing desk work.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

Prior to February 19, 2010, an increased evaluation in excess of 30 percent for the service-connected postoperative total right knee replacement for degenerative arthritis, with evidence of fibrous ankylosis, is denied.

Since February 19, 2010, an increased evaluation in excess of 60 percent for the service-connected postoperative total right knee replacement for degenerative arthritis, with evidence of fibrous ankylosis, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


